DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 17/211,452 in response to reply filed July 15, 2022. Claims 1-9, 11, & 13-22 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weimer (Pre-Grant Publication 2020/0027725).
Regarding claim 11, Weimer discloses a semiconductor processing method comprising:
providing a boron-containing precursor to a processing region of a semiconductor processing chamber, wherein a substrate is disposed within the processing region of the semiconductor processing chamber (Claim 1);  
providing a hydrocarbon to the processing region of the semiconductor processing chamber, wherein the hydrocarbon is characterized by a carbon-carbon double bond or a carbon-carbon triple bond (Claim 6); 
thermally reacting the boron-containing precursor and the hydrocarbon at a temperature between about 75 and about 500°C (Paragraph [0038]); and 
forming a boron-and-carbon-containing layer on the substrate (Claim 1).
Weimer further discloses the carbon precursor and boron precursor can be introduced via a gas outlet or showerhead without direct exposure to plasma thereby allowing the processing region in which the precursors are flow will be a plasma-free environment (Paragraph [0036]).

Regarding claim 13, Weimer further discloses:
the boron-and-carbon-containing layer is characterized by a carbon concentration of greater than or about 40% (Paragraph [0051]).

Regarding claim 16, Weimer further discloses:
the boron-and-carbon-containing layer is characterized by a hydrogen incorporation of less than or about 50% (Paragraph [0091]).

Regarding claim 17, Weimer further discloses:
the substrate is characterized by one or more features, and wherein the boron-and-carbon-containing layer is formed about the one or more features with a conformality of greater than or about 95% (Paragraph [0093]).

Regarding claim 18, Weimer discloses a semiconductor processing method:
providing a boron-and-hydrogen containing precursor to a processing region of a semiconductor processing chamber, wherein a substrate is disposed within the processing region of the semiconductor processing chamber (Claim 1);  
providing a carbon-containing precursor to the processing region of the  semiconductor processing chamber, wherein the carbon-containing precursor is characterized by a carbon-carbon double bond or a carbon-carbon triple bond (Claim 6); 
thermally reacting the boron-containing precursor and the carbon-containing precursor at a temperature below about 650 °C (Paragraph [0038]); and 
forming a boron-and-carbon-containing layer on the substrate (Claim 1), wherein the boron-and -carbon containing layer consist essentially of boron, carbon, and hydrogen (Paragraph [0003]).

Regarding claim 19, Weimer further discloses:
the carbon precursor and boron precursor can be introduced via a gas outlet or showerhead without direct exposure to plasma thereby allowing the processing region in which the precursors are flow will be a plasma-free environment (Paragraph [0036]).

Regarding claim 20, Weimer further discloses:
the boron-and-carbon-containing layer is characterized by a thickness conformality of greater than or about 95% (Paragraph [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer (Pre-Grant Publication 2020/0027725) in view of Bi (Pre-Grant Publication 2017/0365450).
Regarding claim 14, Weimer discloses all of the limitations of claim 1 (addressed above). Weimer does not discloses exposing the boron-and-carbon-containing layer to a wet etchant comprising hydroxide; and removing the boron-and-carbon-containing layer from the substrate. However Bi discloses a process for removing boron-carbon material comprising:
Exposing boron-carbon layers to an etchant such as hydroxide/Hydroxyl groups (OH) to remove boron carbon layers (Paragraph [0036]).

It would have been obvious to those having ordinary skill in the art at the time of invention to remove the boron-carbon layer using an etchant comprising hydroxide because it will react with the boron and carbon elements to form a volatile compound allowing the compound to exhausted and remove (Paragraph [0036]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer (Pre-Grant Publication 2020/0027725).
Regarding claim 15, Although Weimer does not explicitly disclose the boron-and-carbon-containing layer is characterized by an extinction coefficient of greater than or about 0.01 at 633 nm since the boron-and carbon containing layer of Weimer is formed by an substantially identical process as claimed, the boron-and-carbon containing layer of Weimer will be characterized by an extinction coefficient of greater than or about 0.01 at 633 nm since it has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best (MPEP 2112.01 I)

	Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim is allowed because none of the prior art either alone or in combination discloses providing a carbon-containing precursor to the processing region of the semiconductor processing chamber, wherein the carbon-containing precursor is characterized by a carbon-carbon double bond or a carbon-carbon triple bond, and wherein the carbon-containing precursor is characterized by a carbon-to-hydrogen ratio of greater than or about 1:3, in combination with the other limitations of claim 1. Claims 2-9 are also allowed based on their dependency from claim 1.

Claims 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 is considered allowable because none of the prior art either alone or in combination discloses the hydrocarbon is characterized by a carbon-to-hydrogen ratio of greater than or about 1:3.
Claim 22 is considered allowable because none of the prior art either alone or in combination discloses the carbon-containing precursor is characterized by a carbon-to-hydrogen ratio of greater than or about 1:3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. Applicant argument regarding claim 11 of Weimer and Duan not teaching the processing region is maintained plasma free while forming the boron-carbon containing layer is not persuasive because it is further noted that Weimer alone does seem to disclose the carbon precursor and boron precursor can be introduced downstream from the remote plasma source via a gas outlet or showerhead without direct exposure to plasma thereby allowing the processing region in which the precursors are flow will be a plasma-free environment (Paragraph [0036]).
Further applicant argument regarding claim 18 of Weimer not disclosing the deposited layer essentially consisting of boron, carbon, and hydrogen is not considered persuasive because paragraph [0003] and claim 1 disclose a boron precursor including boron-hydrogen bonds and generating radicals of hydrogen from a hydrogen gas source wherein the hydrogen radicals the react with the boron precursor and carbon precursor to form the boron-carbon film on the substrate. Further paragraph [0045] discloses in some embodiments only the radical species, the boron precursors and carbon precursors contribute to the composition of the deposited boron containing film.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818